DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/28/2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamata et al (KR 20080096400 A).
With respect to claim 1, Kamata et al disclose: An optical processing apparatus [ taught by figure 1 ], comprising: a first light-emitting unit configured to emit a first process light to a focal point set inside an object to be processed [ taught by light source (1), the second laser light (9); page 4 of the translations states “…When the near-infrared laser output beam 2 passes through the wavelength converter 5, the first laser light 8 of the fundamental wave component passed without wavelength conversion and the second laser light 9 converted into UV light are transmitted. do. The ratio of both is determined by the conversion efficiency, and two-wavelength laser light 6 mixed in an appropriate ratio is obtained in coaxial arrangement. The two-wavelength laser light 6 is split into components of the second laser light 9 and the first laser light 8 by a wavelength splitting filter 7…” ]; and a second light-emitting unit configured to emit a second process light [ taught by first laser light (8) ] with a light-absorbing wavelength for plasma or gas generated inside the object to be processed, by the first process light [ taught by page 5 of the translation, which states “…When irradiating laser light superimposed on UV and near infrared rays by providing a time delay, processing accuracy is improved and processing removal amount is increased compared with laser irradiation of only a single wavelength. This is because a free electron plasma is generated on the surface of the transparent body by the UV laser light, and then the near-infrared laser light to be irradiated is absorbed by the reverse braking radiation. Since near-infrared laser light is absorbed by reverse braking radiation in addition to multiphoton absorption, the amount of energy absorption is increased as compared with the case where only near-infrared laser light is irradiated…].
Method claims 18 and 19 are anticipated by the teachings of Kamata et al applied to claim 1 above.

With respect to claim 2, page 4 of the translation states “…By the optical path bypass unit 19, since the first laser light 8 travels an optical path longer than the second laser light 9, a delay time according to the optical path difference travel time is given. The time delay can be realized with a simple configuration of giving an optical path difference, and the delay time can be changed by changing the optical path difference…”.
With respect to claim 3, the claims of the translation state “…The method of claim 1, And said time delay is within 100 ps…”.
 Claim 6 is anticipated by the laser light (9) is in the UV band and laser light (8) is in the near-IR band.
Claim 8 is anticipated by page 3 of the translation, which states “…The first wavelength is a wavelength exceeding 500 nm, and the second wavelength is a wavelength of 500 nm or less…”. Note that in this rejection the laser light (9) is given the ordinal “first” and laser light (8) is given the ordinal term “second” for claim interpretation.
With respect to claim 9, Kamata et al disclose:
The optical processing apparatus according to claim 1, further comprising a laser beam source configured to emit a pulsed laser beam having a prescribed pulse width [ taught by page 3 of the translation, which states “…The laser oscillation part 1 which oscillates a laser is used as a laser source. The ultrashort pulse is assumed to be within a pulse width of 100 ps…” ], wherein the first light-emitting unit irradiates the object to be processed with some of the pulsed laser beam output from the laser beam source as the first process light [ the wavelength division filter reflects laser light (9), thus acting as a source ], wherein the second light-emitting unit irradiates the object to be processed with remaining ones of the pulsed laser beam output from the laser beam source as the second process light, in a delayed manner [ the wavelength division filter passes laser light (8) to optical path bypass unit (19) – the longer path creating a delay ].
Claim 10 is taught by condensing lens (16).
Claim 11 is taught by page 4 of the translation, which states “…Then, the light is collected on the surface or the inside of the object 20…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al (KR 20080096400 A).
Claims 4 and 5 would have been obvious because they recite properties that would have resulted from laser light (8) being delayed with respect to laser light (9) wherein the source was a pulse from oscillator (1).
Page 4 of the translation states “…Then, the light is collected on the surface or the inside of the object 20…”, thus rendering claim 12 obvious in that condensing lens (16) would have focused light inside the object (20) – a depth of 200 micrometers being a common dimension in thin layered structures.
Claim 13 is suggested to a skilled artisan by page 5 of the translation, which states “…Using a titanium sapphire crystal as a laser medium, the first laser light having a pulse width of 100 ps or less at a wavelength of 780 nm…” – a pulse width of 20 picosecond being suggested by a pulse width of 100ps or less.
Allowable Subject Matter
Claims 7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645